Citation Nr: 0209544	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  98-00 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Whether the appellant has submitted new and material evidence 
in order to reopen her claim of service connection for the 
cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel



INTRODUCTION

The veteran had active military service from October 1967 to 
October 1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont, which denied the appellant's claim seeking 
entitlement to service connection for the cause of the 
veteran's death.  

In January 1997, the Board denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death due to Agent Orange exposure.  This was the 
last final decision regarding the issue of service connection 
of the cause of the veteran's death.  38 U.S.C.A. § 7104 
(West 1991).  

The appellant essentially contends that the veteran incurred 
nicotine dependence during military service, and that such 
condition caused him to smoke for many years, which led to 
cancer of the larynx, which led to his death.  In support of 
her latest application, the appellant has raised only one 
theory regarding the etiology of the veteran's fatal cancer; 
however such does not make her current application a new 
claim; rather, her application remains one to reopen the 
previously denied claim. Ashford v. Brown, 10 Vet. App. 120 
(1997). 

The appellant's claim was initially before the Board in 
October 1999, at which time it was remanded in order that the 
RO could decide whether the appellant had submitted new and 
material evidence in order to reopen her claim for service 
connection for the cause of the veteran's death.  Although 
the RO determined that the appellant had submitted new and 
material evidence in order to reopen her claim, the Board 
must also answer that same question.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996)


FINDINGS OF FACT

1.  A January 1997 Board decision denied the appellant's 
claim of service connection for the cause of the veteran's 
death.

2.  Evidence submitted subsequent to the January 1997 denial 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

3.  The veteran became nicotine dependent during military 
service.

4.  Nicotine dependence caused the veteran's use of tobacco 
products which in turn contributed substantially to his 
death. 


CONCLUSIONS OF LAW

1.  Evidence submitted since the January 1997 Board decision, 
which denied the claim of entitlement to service connection 
for the cause of the veteran's death is new and material and, 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7104 (b) (West 1991); 38 C.F.R. § 3.156 (2001), Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

2.  Service connection is warranted for the cause of the 
veteran's death. 38 U.S.C.A. §§ 1101, 1110, 1310, 1311 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records are negative for any finding that the 
veteran smoked in service.  

Copies of treatment records were submitted from Brattleboro 
Hospital from September 1993 to November 1993.  A treatment 
note from September 1993 indicated that the veteran had been 
a smoker until last month, but that he had smoked for 36 
years.  It was also noted that the veteran had a heavy 
alcohol intake history until a year prior.  In October 1993, 
the veteran underwent a biopsy of a mass of the right 
piriform sinus.  The surgical pathology report provided a 
diagnosis of poorly differentiated squamous cell carcinoma.  
Radiological impression was massive infiltrate known to be 
malignant extending from the upper pharynx inferiorly through 
the piriform sinus and into the larynx, associated with two 
large lymph nodes lying superior and inferiorly in the right 
side of the neck.  

Copies of treatment records were submitted from the Hitchcock 
Center from October 1993 to November 1993.  A esophagoscopy 
was performed in September 193.  Operative diagnosis was 
squamous cell carcinoma of the right pyriform sinus with neck 
metastasis.  The pathologic diagnosis was invasive squamous 
cell carcinoma of the hypopharynx.  The veteran was 
hospitalized from October 26, 1993, to November 5, 1993, to 
undergo a total laryngectomy and right radical neck 
dissection.  It was noted that the veteran was a one-pack a 
day smoker for 15 years and was an alcohol user but quit one 
month ago.  Postoperative and discharge diagnosis was 
squamous cell carcinoma of the pharynx.  

Copies of treatment records were received from Brattleboro 
Hospital from June and July 1994 showing that the veteran 
received continued treatment.  

In a VA opinion dated July 1994, the chief of the oncology 
section, Dr. J. O., reported that he had reviewed the records 
of the veteran.  He reported that the veteran's tumor began 
in the pyriform sinus which was the area just adjacent to the 
larynx and was most likely related to tobacco and alcohol 
use.  

Dr. D. F. submitted a statement dated July 1994.  He stated 
that he saw the veteran in September 1993 with what appeared 
to be a tumor of the throat with metastases to the neck, but 
which subsequently turned out to be a tumor of the hypo, not 
naso, but hypopharynx.  He stated that the veteran 
subsequently underwent surgical removal and radiation 
therapy.  

Dr. N. G. submitted a statement dated July 1994.  He stated 
that the veteran had a cancer of the lower part of the 
throat, which extended to the wall of the larynx, but from 
the configuration and appearance at the examination, it 
appeared to be a primary hypopharyngeal tumor.  

The veteran was seen at the Brattleboro Hospital in July 
1994.  The veteran reported symptoms of pain in his right 
iliac rest area radiating down into his leg.  Radiation 
therapy was recommended.  

The veteran's death certificate shows that he died on October 
[redacted], 1994.  Immediate cause of death was listed as metastatic 
carcinoma of the larynx.  

In a decision dated January 28, 1997, the Board denied the 
veteran's claim of service connection for the cause of the 
veteran's death due to Agent Orange exposure.  Evidence 
submitted subsequent to this decision is summarized below:

In June 1997, F. R., the veteran's mother, submitted a 
statement saying that the veteran smoked about a pack of 
cigarettes a week prior to going into service, and that when 
he returned from Vietnam and was discharged, he was a chain 
smoker.  She opined that the veteran became addicted.  

In August 1997, the veteran's mother submitted a statement 
saying that before service the veteran smoked a pack of 
cigarettes every week to two weeks, and that after service, 
he was smoking 3 or more packs a day.  She stated that she 
had no way of knowing how much the veteran smoked during 
service.  She stated that the veteran quit smoking in 1993 
until his death.  She stated that she did not have any 
medical reports.  

A March 2000 letter from Dr. D. F. was submitted.  He wrote 
that he was a little reluctant to state that the veteran's 
nicotine dependence and addiction, which started in service, 
was related to anything specific that the government was 
responsible for.  He wrote that many people unfortunately 
still choose to use tobacco despite all the warnings and 
despite all the evidence that tended to incriminate its use.  
He wrote that this was still a matter of choice and that 
until nicotine or tobacco became a controlled substance, 
there was little that anyone could do to stop a person from 
beginning this habit other than trying to educate them.  He 
opined that to try to lay the blame for the veteran's 
unfortunate demise on the government was a bit of a stretch 
as far as any statement that he could make.  

An April 2000 letter from Dr. D. F. was submitted.  He 
referred to his previous letter, and wrote that at no time 
did he state or even imply that the veteran's nicotine 
addiction was service-connected.  He noted that the veteran 
had stated that he began smoking in service, but that the 
veteran's mother reported that the veteran was smoking before 
he went in.  He wrote that the decision to smoke was a 
personal one, and that the problem would occur and continue 
until tobacco or nicotine became a controlled substance.  He 
emphasized that it was not the government's responsibility 
for the veteran's nicotine addiction.  

The RO obtained an independent medical opinion in June 2002 
regarding the veteran's case.  The physician believed that it 
was at least as likely as not that the veteran was nicotine 
dependent when he was in service.  The physician wrote that 
there was every indication that the veteran was a smoker 
before he joined the service, and was clearly a heavy smoker 
after he left.  He could not find documentation in the record 
about the veteran's smoking during the years between October 
1967 and October 1973.  According to the examiner, there was 
also some uncertainty about the onset and amount of smoking 
prior to service.  He noted that the mother, in a written 
communication, reported a use of no more than a pack a week 
before service, and an indication by her that he was a 
"chain smoker" upon his discharge.  He noted that the heavy 
smoking continued until 1993 when the veteran encountered 
medical problems and presumably gave up smoking.  

The physician noted another note in the record from 
Brattleboro Memorial Hospital, dated September 28, 1993, 
mentioned 36 years as "heavy smoker."  The physician 
commented that this would put the onset of heavy smoking back 
to 1957, contradicting the mother's statement that he smoked 
a pack a week before 1967.  

The physician believed that two assumptions were justified.  
He believed that the veteran became addicted to smoking early 
in life.  He commented that such is the dependency producing 
potential of nicotine that the vast majority of people become 
dependent with very limited use.  He commented that there 
were rare individuals who are able to smoke a cigarette once 
in a while, but he doubted that this applied to the veteran.  
The other assumption that he made was that whatever the 
amount of smoking before service, he continued to smoke 
during service.  He commented that at that time, smoking was 
such a part of a soldier's life, that it was rarely mentioned 
in medical records.  The physician stated that he would have 
been very surprised if the veteran picked up smoking after 
leaving service.  He commented that there was strong evidence 
that the veteran was nicotine dependent during his years in 
service.  





Analysis

Compliance with the Veterans Claims Assistance Act of 2000

It is noted that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) to be codified at 38 C.F.R. §§ 3.102, 3.159).  
The intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

It is determined that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal, because the requirements under the VCAA 
have been satisfied. See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (when the Board addresses a matter not addressed 
by the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
appellant).  In that regard, it is determined that the RO 
notified the appellant of the reasons for its decision, as 
well as the laws and regulations applicable to her claim.  
This information was provided in a September 1997 Statement 
of the Case, and in the November 1999 Supplemental Statement 
of the Case.  

The RO has satisfied the duty to assist the appellant in 
obtaining evidence relevant to her claim, and the Board is 
not aware of any relevant evidence that has not yet been 
obtained.  Moreover, VA has conducted reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim.  The appellant's claim has been 
remanded by the Board in October 1999 in order to assist the 
appellant with her claim, and a VCAA letter was mailed to the 
veteran in July 2001.  Finally, the veteran has not 
identified any additional, relevant evidence that has not 
been requested or obtained.

As will be discussed in greater detail below, the medical 
evidence of record, specifically the post-service medical 
records, including the June 2002 independent medial opinion, 
are sufficient to consider the appellant's claim and an 
additional medical opinion is not necessary.  As a result of 
the extensive development that has been undertaken in this 
case, the appellant has been made aware of the information 
and evidence necessary to substantiate her claim and of VA's 
role in assisting in the development of the claim.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.  Therefore, further development to meet the 
requirements of 38 U.S.C.A. §§ 5103, 5103A is not necessary. 


Whether the appellant has submitted new and material evidence 
in order to reopen the claim of service connection for the 
cause of the veteran's death.  

As noted above, in January 1997, the Board denied the 
appellant's claim of service connection for the cause of the 
veteran's death.  Under applicable law and VA regulations, 
that decision is final, and the veteran's claim may not be 
reopened and reviewed unless new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156 
(2001).  

Under 38 C.F.R. § 3.156 (a) (2001), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitted sufficient to reopen 
a claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), the Court set forth a three-part test for the 
adjudication of previously denied claims to which finality 
had attached.  Under the new Elkins test, the Secretary must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Elkins at 218-219.  It is noted that 
under recent legislation, the requirement that a well-
grounded claim be submitted before VA is required to assist 
the claimant is no longer applicable.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

New and material evidence has been submitted in order to 
reopen the appellant's claim for service connection for the 
cause of the veteran's death.  The appellant was denied 
service connection for the cause of the veteran's death by 
the Board in January 1997 because it was not shown that the 
veteran's cancer was incurred as a result of the veteran's 
exposure to Agent Orange in service.  After that time, an 
independent medical opinion was obtained by the Board in June 
2002, which addressed the question of whether the veteran was 
nicotine dependent during service.  

The June 2002 opinion is new in that it is not merely 
cumulative of other evidence of record.  It is also material 
to the appellant's claim.  Justus, Hodge, supra.  As noted 
above, in a July 1994 opinion, a VA physician opined that the 
veteran's tumor was most likely related to tobacco and 
alcohol use.  The June 2002 opinion takes this line of 
thought one step further and contends that the veteran 
actually became "nicotine dependent" during service.  

For purposes of answering whether new and material evidence 
has been submitted, the June 2002 opinion, either by itself, 
or in connection with the evidence already assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the claim is 
reopened, and the appellant's claim must be considered in 
light of all the evidence, both old and new.  


Entitlement to service connection for the cause of the 
veteran's death

Legislation has been passed that directly addresses the 
appellant's claim. Specifically, the Veterans Benefits Act of 
1998, enacted as Subtitle B of Public Law No. 105-178, § 
8202, 112 Stat. 492, amended 38 U.S.C.A. §§ 1110 and 1131 to 
prohibit the payment of VA compensation for disabilities 
attributable to a veteran's use of tobacco products in 
service.  That legislation was approved on June 9, 1998, and 
was made effective for all claims filed thereafter.  Then, in 
Public Law No. 105-206, § 9014, 112 Stat. 865, approved on 
July 22, 1998, the amendments made by section 8202 of the 
previous statute were rescinded.  Rather than amending 38 
U.S.C.A. §§ 1110 and 1131, section 9014 created a new 38 
U.S.C.A. § 1103 which provides, in pertinent part, as 
follows:

Notwithstanding any other provision of law, a veteran's 
disability or death shall not be considered to have resulted 
from personal injury suffered or disease contracted in the 
line of duty in the active military, naval, or air service 
for purposes of this title on the basis that it resulted from 
injury or disease attributable to the use of tobacco products 
by the veteran during the veteran's service.

Thus, new section 1103 bars an award of service connection 
for a disability arising long after service based upon a 
finding that such disability was caused by tobacco use during 
service.  It does not, however, preclude the establishment of 
service connection based upon a finding that a disease or 
injury (even if tobacco-related) became manifest or was 
aggravated during active service or became manifest to the 
requisite degree of disability during any applicable 
presumptive period specified in 38 U.S.C.A. §§ 1112, 1116. 
See 38 U.S.C.A. § 1103(b).  By its terms, new section 1103 
applies only to claims filed after June 9, 1998, and does not 
affect veterans and survivors currently receiving benefits 
and veterans and survivors who filed claims on or before June 
9, 1998.

As the effective date of 38 U.S.C.A. § 1103 is June 9, 1998, 
and the appellant's claim was initially filed in June 1997, 
38 U.S.C.A. § 1103 does not apply, and the claim is governed 
by the law in effect when the claim was filed.

Before June 1998, the statutes and regulations were silent on 
the specific issue of service connection for disabilities 
attributable to the use of tobacco products in service. 
However, two precedent opinions of the VA General Counsel 
(GC) (which the Board is bound to follow pursuant to 38 
U.S.C.A. § 7104(c)), provide guidance.  The first GC opinion, 
VAOPGCPREC 2-93, together with an explanatory supplement 
issued by GC on June 3, 1993, provides that service 
connection may be granted for disease, even though not 
diagnosed before separation from service, if the evidence of 
record shows that the disease resulted from the veteran's use 
of tobacco during service.  However, if a post-service 
disease is caused by post-service smoking, then service 
connection is not warranted.  That is, service connection is 
not warranted for a disease caused by smoking merely because 
a veteran began smoking in service unless the evidence also 
shows that smoking in service, and not smoking before or 
after service, was the sole cause of the disease.  In such a 
case, a disease caused by the use of tobacco in service is 
said to have been directly incurred in service.

VAOPGCPREC 19-97 noted that service connection is also 
granted for disability that is proximately caused by a 
service-connected disorder. See 38 C.F.R. § 3.310(a).  As 
applied in this context, service connection may be granted 
for disability proximately caused by another disorder that 
was incurred in service (i.e., nicotine dependence) due to 
the use of tobacco in service.  In such a case, the 
disability is said to be secondary to the disorder caused by 
smoking in service.  Moreover, VAOPGCPREC 19-97 reported that 
the Under Secretary for Health, in a May 5, 1997, memorandum, 
relying upon the criteria set forth in VAOPGCPREC 67-90 
stated that nicotine dependence may be considered a disease 
for VA compensation purposes.  

The veteran's October 1994 death certificate shows that he 
died from cancer of the larynx.  In July 1994, a VA 
physician, and a chief of an oncology section, opined that 
the veteran's cancer was most likely related to tobacco and 
alcohol use.  Accordingly, with a physician linking the 
veteran's fatal cancer to tobacco use, if the evidence shows 
that the veteran became "nicotine dependent" during 
service, under VAOPGCPREC 19-97, the appellant would be 
entitled to service connection for the cause of the veteran's 
death.  As will be explained below, based upon a theory of 
secondary service connection as outlined in VAOPGCPREC 19-97, 
the evidence of record supports a grant of service connection 
for the cause of the veteran's death.  

The physician who rendered the June 2002 independent medical 
opinion opined that the veteran was nicotine dependent during 
service.  Also, Dr. D. F., who saw the veteran in his last 
year of life, stated in March 2000 that the veteran's 
nicotine dependence and addiction began in service.  It is 
noted that Dr. D. F. tried to back off this statement in 
April 2000 when he wrote that he did not mean to imply that 
the veteran's nicotine addiction was service-connected.  He 
specifically noted that the veteran stated he began smoking 
in service, while the veteran's mother stated that he began 
smoking before service.  

The evidence seems to show that the veteran began smoking 
prior to service.  The veteran himself noted in September 
1993 that he had smoked for 36 years (meaning that he started 
smoking in 1957, or 10 years before service).  The veteran's 
mother has also stated as much.  The question that must be 
answered is when did the veteran actually become "nicotine 
dependent."  Notwithstanding a possible motive on the 
mother's part, her statements that her son did not start 
smoking heavily until service are still persuasive.  In June 
1997, she stated that the veteran smoked about a pack of 
cigarettes a day before going into service, but that after 
returning from Vietnam, he was a chain smoker.  Similarly, in 
August 1997, she stated that prior to service, the veteran 
smoked a pack of cigarettes every week to two weeks, but that 
after service, he was smoking 3 or more packs every day.  

In summary, while the evidence shows that the veteran smoked 
before going into service, when the benefit of the doubt is 
applied, the evidence shows that he did not become "nicotine 
dependent" until his time in service.  As the veteran's 
nicotine dependence has been medically linked to his larynx 
cancer, the evidence supports granting service connection for 
the cause of the veteran's death. 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2001).


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for the cause of the veteran's 
death, the claim is reopened.

Entitlement to service connection for the cause of the 
veteran's death is granted.  




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals


 



